Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kavc, US6324948.
Regarding claim 1,  Kavc discloses one or more first magnets (Elements 418, Fig 8 ); one or more second magnets (Elements 132, Fig 8); a bracket body with a first end and a second end  (Element 204 , Fig 8), wherein the first end includes a U-shaped member (portion 406 and 310 , Fig 6), the U-shaped member having a first side member spaced from an opposing second side member and interconnected by a bottom side member therebetween (Fig 7) 
    PNG
    media_image1.png
    889
    1603
    media_image1.png
    Greyscale
 each of the first side member, the second side member; and the bottom side member has an inwardly facing inner abutment surface to define a receiving slot (inner abutment surface defined by each member defining a slot, Fig 7), and wherein the bracket body second end includes an abutment surface (abutment surface in communication with element 132, Fig 8); wherein the abutment surface of the bracket second end includes the one or more second magnets (Fig 8), wherein the abutment surface of the bracket body second end is adapted to engage an opening element when the opening element is in a closed position relative to a fixed element and the abutment surface of the bracket body second end is adapted to be disengaged from the opening element when the opening element is in an open position relative to the fixed element (wherein the device disclosed by Kavc would inherently be capable of being used such that the abutment surface of the bracket body second end is adapted to engage an opening element when the opening element is in a closed position relative to a fixed element and the abutment surface of the bracket body second end is adapted to be disengaged from the opening element when the opening element is in an open position relative to the fixed element ); and wherein the first side member inner abutment surface of the bracket body first end includes the one or more first magnets (Fig 7), wherein the one or more first magnets are spaced inwardly from the first side member (Fig 7 wherein the magnet is spaced from the inner abutment surface by a first distance), wherein the receiving slot of the first end U-shaped member is adapted to engage the fixed element when the opening element is in both the open position and the closed position relative to the fixed element . (wherein the device disclosed by Kavc would inherently be capable of being used such that the receiving slot of the first end U-shaped member is adapted to engage the fixed element when the opening element is in both the open position and the closed position relative to the fixed element)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kavc, US6324948 in view of Stojkovic, US6092271.
Regarding claim 2, Kavc discloses each and every limitation set forth in claim 1. However, Kavc fails to disclose the abutment surface of the bracket body second end is substantially parallel to the first side member inner abutment surface. 
Stojkovic teaches tool for aligning a workpiece having a U-shaped portion 64 having a bracket body 50 with a second end as shown in Fig 4 and 5c.

    PNG
    media_image2.png
    694
    1121
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reusable magnetic device disclosed by Kavc  to have further incorporated  abutment surface of the second end of the bracket to be parallel with the first side member abutment surface as taught by  Stojkovic since such modifications would allow for improved alignment during installation.
Regarding claim 3,  Kavc discloses each and every limitation set forth in claim 1. However, Kavc fails to explicitly disclose the one or more second magnets are spaced inwardly from the abutment surface by a second distance. 
Stojkovic teaches plurality of magnets 60 on a second end of bracket body 50 which are positioned inwardly with respect to portion 54 as shown in figure 4 on the bottom half of the figure. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the second magnet disclosed by Kavc to have been located such that it is spaced inwardly form the abutment surface by a second distance as taught by Stojkovic in order to provide a magnetic grip force which would be harder to remove during work due to being spaced apart.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kavc, US6324948 in view of Attey, US8858013.
Regarding claim 4, Kavc discloses each and every limitation set forth in claim 1. However, Kavc fails to disclose the abutment surface of the bracket body second end includes one or more pads, wherein the one or more pads extend outwardly from the abutment surface. 
Attey teaches a bracket attachment 90 having a magnet 100 wherein a plurality of protrusions provided extending from the abutment surface of the bracket attachment. (Fig 7)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the abutment surface of the bracket body disclosed by Kavc to have incorporated a receiving portion for a magnet where one or more pads extend therefrom as taught by Attey in order to provide a magnetic force without direct contact with the magnet preventing damage to both the work piece and the magnets.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kavc, US6324948.
Regarding claim 5, Kavc discloses each and every limitation set forth in claim 1. However, Kavc does not disclose each of the inner abutment surfaces defining the receiving slot has a surface area, wherein the surface area of the second side member is less than the surface area of the bottom side member inner abutment surface. 
It would have been an obvious matter of design choice to have incorporated the surface area of the second side member is less than the surface area of the bottom side member inner abutment surface, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art since such modification would increase the holding capacity of the U-shaped portion decreasing wobbling .
Claim 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kavc, US6324948 in view of  Stojkovic, US6006635.
Regarding claim 6, Kavc discloses each and every limitation set forth in claim 1. Kavc discloses a bracket body having a first end and a second end (Element 204, Fig 8), wherein the first end includes a receiving slot defined by a first side member, a second side member, and a bottom side member(receiving slot defined by 308 , Fig 7), wherein the first side member and the second member is interconnected by the bottom side member (Fig 7); one or more first magnets (magnets 418 , Fig 6); one or more second magnets (magnets 132, Fig 8).
However, Kavc does not disclose wherein an inner abutment surface of the first end first side member is a first magnetic receptacle, the first magnetic receptacle receives the one or more first magnets; and the second end of the bracket body includes a second magnetic receptacle, wherein the second magnetic receptacle receives the one or more second magnets.  
Stojkovic teaches a first side member 61 having a receptacle (cavity wherein magnet 62 sits in) and in the second end having a receptacle on element 71 which comprises a cavity for receiving element 73. (Fig 3)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first side member and the second end of the bracket body disclosed by Kavc to have further incorporated an inner abutment surface of the first end first side member is a first magnetic receptacle, the first magnetic receptacle receives the one or more first magnets; and the second end of the bracket body includes a second magnetic receptacle, wherein the second magnetic receptacle receives the one or more second magnets as taught by Stojkovic in order to protect the magnets from edge chipping. 
Regarding claim 7, Kavc in view of Stojkovic discloses each and every limitation set forth in claim 6. Furthermore, Stojkovic discloses each of the first and second magnetic receptacle have an outer periphery defining an opening.  (the upper portion of each receptacle defines an opening inherently)
Regarding claim 8, 
Regarding claim 9, Kavc in view of Stojkovic discloses each and every limitation set forth in claim 7. Furthermore, Stojkovic discloses  the one or more  first magnets or the one or more second magnets are inwardly spaced from the outer periphery , respectively.  (since each of the magnets are spaced inwardly with respect to the outer edge of each side member or end, Fig 3)
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kavc, US6324948 in view of  Stojkovic, US6006635 and further in view of Attey, US885013.
Regarding claim 10, Kavc in view of Stojkovic discloses each and every limitation set forth in claim 7. However, Kavc in view of Stojkovic fails to disclose the outer periphery of at least one of the first magnetic receptacle and the second magnetic receptacle includes one or more pads projecting outwardly therefrom. 
Attey teaches a bracket attachment 90 having a magnet 100 wherein a plurality of protrusions provided extending from the abutment surface of the bracket attachment. (Fig 7)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the abutment surface of the bracket body disclosed by Kavc in view of Stojkovic to have incorporated a receiving portion for a magnet where one or more pads extend therefrom as taught by Attey in order to provide a magnetic force without direct contact with the magnet preventing damage to both the work piece and the magnets.
Claim 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kavc, US6324948 in view of  Stojkovic, US6092271.
Regarding claim 11,  Kavc in view of Stojkovic discloses each and every limitation set forth in claim 7. Furthermore, Stojkovic teaches the openings of the first magnetic receptacle includes a central axis and the opening of the second magnetic receptacle includes a central axis; wherein the central axis of the first magnetic receptacle and the central axis of the second magnetic receptacle are parallel to each other. (the openings receiving the one or more first or second magnets are capable of having a reference central axis defined such that that reference central axes are parallel, Fig 4)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified  the openings  such that  a central axis of each  opening is parallel as taught by Stojkovic in order to enable user to easily align the latch device without needing to check for location of the magnets due to their orientation. 
Claim 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stojkovic, US6092271 in view of Attey, US8858013.
Regarding claim 12,  Stojkovic discloses a bracket body having opposing ends (bracket body 50 as shown in Fig 4); a magnetic receptacle at each one of the opposing ends of the bracket body (receptacles receiving magnets 60 , Fig 4), each magnetic receptacle includes an outer periphery defining an opening with a central axis (opening where magnets 60 are inserted into having a central axis on each receptacle, Fig 4) , wherein each magnetic receptacle opening includes one or more magnets (magnets 60, Fig 4).
However, Stojkovic does not disclose wherein at least one of the magnetic receptacles includes one or more pads outwardly extending away from the outer periphery of the opening in order to reduce a contact surface area to either the fixed element or opening element. 
Attey teaches a bracket attachment 90 having a magnet 100 wherein a plurality of protrusions provided extending from the abutment surface of the bracket attachment. (Fig 7)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the abutment surface of the bracket body disclosed by Stojkovic to have incorporated a receiving portion for a magnet where one or more pads extend therefrom as taught by Attey in order to provide a magnetic force without direct contact with the magnet preventing damage to both the work piece and the magnets.
Regarding claim 13, Stojkovic in view of Attey discloses each and every limitation set forth in claim 12. Furthermore, Stojkovic discloses at least one of the magnetic receptacles is a portion of a U-shaped member to define a receiving slot. (Fig 4 receptacle on element 68)
Regarding claim 14, Stojkovic in view of Attey discloses each and every limitation set forth in claim 13. Furthermore, Stojkovic discloses the U-shaped member includes an inner abutment surface defined by a first side member , a bottom side member , and a second side member, (U shaped member 68 having an inner abutment surface defined by a first side member, a bottom side member, and a second side member, Fig 4).
However, Stojkovic in view of Attey does not disclose wherein the inner abutment surface of the second side member has a smaller surface area than the inner abutment surface of the bottom side member. 
It would have been an obvious matter of design choice to have incorporated the inner abutment surface of the second side member has a smaller surface area than the inner abutment surface of the bottom side member, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art since such modification would increase the holding capacity of the U-shaped portion decreasing wobbling.
Regarding claim 15, Stojkovic in view of Attey discloses each and every limitation set forth in claim 13. Furthermore, Stojkovic discloses a longitudinal axis of the receiving slot is perpendicular to at least one of the central axis.  (Fig 4)
Regarding claim 16, 
Regarding claim 17, Stojkovic in view of Attey discloses each and every limitation set forth in claim 12. Furthermore, Stojkovic discloses the one or more magnets in at least one of the magnetic receptacles is spaced inwardly from the outer periphery by a distance. (Fig 4 wherein the magnet is spaced inwardly with respect to the outer periphery as shown in Fig 4 due to depiction of extending edges around the magnet 60 on portion 68)
Regarding claim 18, Stojkovic in view of Attey discloses each and every limitation set forth in claim 12. However,  Stojkovic in view of Attey does not disclose a non-stick paint release coating.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have further incorporated a non-stick paint release coating , since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice since such coating provides known benefits which one of ordinary skill in the art would have recognized as  a preferred coating.
Regarding claim 19, Stojkovic in view of Attey discloses each and every limitation set forth in claim 12.  Furthermore, Stojkovic discloses the central axis of each magnetic receptacle openings are substantially parallel to each other. (Fig 4 wherein a central axis has been interpreted under broadest reasonable interpretation )
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723